a  w 13~)65»1 5

An unpub|is|'+iad order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

CREEKSIDE HOLDINGS, INC., A No. 61337
NEVADA CORPORATION; AND JOHN
CULTON, AN INDIVIDUAL,

Appellants, F § L H 

VS.
MARENGo, INC., A NEVADA MAY z 3 m
ooRPoRA'rloN; AND RoBERT W.

MCMACKIN, AN INDIVIDUAL,
Resg)ndents.

 

 

ORDER DISMISSING APPEAL

Having reviewed the parties’ May 16, 2013, stipulation, the
stipulation is approved, and this appeal is hereby dismissed. The parties
shall bear their own costs and attorney fees. NRAP 42(b).

It is so ORDERED.

CLERK OF THE SUPREME COURT
TR.ACIE K. LINDEMAN

BY:   

cc: Hon. Abbi'Silver, District Judge
Leonard I. Gang, Settlement Judge
Roger P. Croteau & Associates, Ltd.
Nitz Walton & Heaton, Ltd.
Eighth District Court Clerk

SuPREME CounT -
o»=
NEvADA

CLERK’S ORDER